                   UNITED STATES BANKRUPTCY COURT
                     EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION


 In re:                                         Chapter 11
 HENRY FORD VILLAGE, INC.,                      Case No. 20-51066
 Debtor.
                                                Hon. Mark A. Randon


NOTICE OF APPEARANCE AND REQUEST FOR SERVICE OF PAPERS

         PLEASE TAKE NOTICE that Anthony J. Kochis of Wolfson Bolton

PLLC appears, pursuant to Fed. R. Bankr. P. 9010(b) and 11 U.S.C. §

1109(b), as counsel to Reid Family Revocable Living Trust, u/t/a dated May

15, 2003 (“Reid Trust”).

         PLEASE TAKE FURTHER NOTICE that Reid Trust requests,

pursuant to Fed. R. Bankr. P. 2002 and 11 U.S.C. § 1109(b), that copies of

all notices and pleadings given or required to be given, and all papers

served or required to be served, be given and served upon the following

persons at the address, telephone number, facsimile number, and email

address indicated:

                    Anthony J. Kochis
                    WOLFSON BOLTON PLLC
                    3150 Livernois, Suite 275
                    Troy, MI 48083
                    Telephone: (248) 247-7105
                    Facsimile: (248) 247-7099

{00100106.DOCX }
  20-51066-mar     Doc 70   Filed 11/10/20   Entered 11/10/20 10:55:24   Page 1 of 3
                    Email: akochis@wolfsonbolton.com

         PLEASE TAKE FURTHER NOTICE that, pursuant to 11 U.S.C. §

1109(b), this demand includes not only the notices and papers referred to

in the Federal Rules of Bankruptcy Procedure, but also includes all orders

and notices of any applications, petitions, motions, complaints, requests or

demands, hearings, answering or reply papers, memoranda and briefs in

support of any of the foregoing and any other document filed with, or

otherwise brought before this Court with respect to the above-referenced

bankruptcy proceedings, whether formal or informal, whether written or

oral, and whether transmitted or conveyed by U.S. mail, electronic mail,

courier service, hand delivery, telephone, facsimile transmission, or

otherwise.

         PLEASE TAKE FURTHER NOTICE that Reid Trust intends that

neither this Notice of Appearance and Request for Service of Papers nor

any later appearance, pleading, claim or suit shall waive: (i) Reid Trust’s

right to have final orders in non-core and certain core matters entered only

after de novo review by a District Court Judge; (ii) Reid Trust’s right to trial

by jury in any proceeding so triable in any case, controversy, or proceeding

related to these bankruptcy proceedings; (iii) Reid Trust’s right to have the

District Court withdraw the reference in any matter subject to mandatory or


{00100106.DOCX }                             2
  20-51066-mar     Doc 70   Filed 11/10/20   Entered 11/10/20 10:55:24   Page 2 of 3
discretionary withdrawal, or (iv) any other rights, claims, actions, defenses,

setoffs, or recoupments to which Reid Trust is or may be entitled under

agreements, in law or in equity, all of which rights, claims, actions,

defenses, setoffs, and recoupments Reid Trust reserves.

                                       Respectfully submitted,

                                       WOLFSON BOLTON PLLC

Dated: November 10, 2020               By:   /s/ Anthony J. Kochis
                                             Anthony J. Kochis (P72020)
                                       3150 Livernois, Suite 275
                                       Troy, MI 48083
                                       Telephone: (248) 247-7105
                                       Facsimile: (248) 247-7099
                                       Email: akochis@wolfsonbolton.com




{00100106.DOCX }                             3
  20-51066-mar     Doc 70   Filed 11/10/20   Entered 11/10/20 10:55:24   Page 3 of 3
